FIRST AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS FIRST AMENDMENT, effective as of the day of January, 2016, is entered into by and among Angel Oak Funds Trust, a Delaware statutory trust (the “Trust”), Quasar Distributors, LLC, a Delaware limited liability company (the “Distributor”), and Angel Oak Capital Advisors, LLC, a Delaware limited liability company and the investment advisor to the Trust (the “Advisor”), as parties to the Distribution Agreement dated as of October 14, 2014, (the “Agreement”). WHEREAS, the parties to the Agreement desire to amend the Agreement to add the Angel Oak High Yield Opportunities Fund and to amend the fees; NOW THEREFORE, pursuant to section 11(B) of the Agreement, the parties hereby amend the Agreement as follows: Exhibit A is hereby superseded and replaced in its entirety with Amended Exhibit A attached hereto. Exhibit B is hereby superseded and replaced in its entirety with Amended Exhibit B attached hereto. The Agreement, as amended, shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date first above written. ANGEL OAK FUNDS TRUST QUASAR DISTRIBUTORS, LLC By: By: Name: Name: James R. Schoenike Title: Title : President ANGEL OAK CAPITAL ADVISORS, LLC. By: Name: Title: 1 Amended Exhibit A to the Angel Oak Funds Trust Distribution Agreement Fund Names Separate Series of Angel Oak Funds Trust Name of Series Angel Oak Flexible Income Fund Angel Oak Multi-Strategy Income Fund Angel Oak High Yield Opportunities Fund 1/2016 2 1/2016 Amended Exhibit B to the Distribution Agreement – Angel Oak Funds Trust Regulatory Distribution Services Fee Schedule at January, 2016 Regulatory Distribution Annual Services Per Fund* Base annual fee: § $[] Default sales loads and distributor concession, if applicable, are paid to Quasar. Standard Advertising Compliance Review § $[] per communication piece for the first 10 pages (minutes if audio or video); $10 /page (minute if audio or video) thereafter. § $[] FINRA filing fee per communication piece for the first 10 pages (minutes if audio or video); $10 /page (minute if audio or video) thereafter. FINRA filing fee subject to change. (FINRA filing fee may not apply to all communication pieces.) Expedited Advertising Compliance Review § $[] for the first 10 pages (minutes if audio or video); $25 /page (minute if audio or video) thereafter, 24 hour initial turnaround. § $[] FINRA filing fee per communication piece for the first 10 pages (minutes if audio or video); $50 /page (minute if audio or video) thereafter. FINRA filing fee subject to change. ( FINRA filing fee may not apply to all communication pieces.) Licensing of Investment Advisor’s Staff (if desired) § $[] /year per registered representative § Quasar sponsors the following licenses: Series 6, 7, 24, 26, 27, 63, 66 § $[] /FINRA designated branch location § All associated FINRA and state fees for registered representatives, including license and renewal fees Fund Fact Sheets § Design - $[] /fact sheet, includes first production § Production - $[] /fact sheet per production period § All printing costs are out-of-pocket expenses in addition to the design and production fees § Web sites, third-party data provider costs, brochures, and other sales support materials – Project priced via Quasar proposal Out-of-Pocket Expenses Reasonable out-of-pocket expenses incurred by the Distributor in connection with activities primarily intended to result in the sale of shares, including, but not limited to: § Typesetting, printing and distribution of prospectuses and shareholder reports § Production, printing, distribution, and placement of advertising, sales literature, and materials § Engagement of designers, free-lance writers, and public relations firms § Postage, overnight delivery charges § FINRA registration fees (Including late U5 charge if applicable) § Record retention (Including RR email correspondence if applicable) § Travel, lodging, and meals *Subject to annual CPI increase, All Urban Consumers - U.S. City Average Fees are calculated pro rata and billed monthly. 1/2016 3
